Citation Nr: 0324458	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  03-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.  

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling, with additional 
consideration for entitlement to an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  

3.  Entitlement to an increased rating for mild dysthesia of 
the right fifth cranial nerve, currently rated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






REMAND

The veteran's active military service extended from January 
1981 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the veteran has pursued this appeal 
without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds her that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and her state's veterans' department.

In September 2003 the veteran submitted correspondence 
directly to the Board which indicated that she wanted a 
personal hearing before a Member of the Board at the local VA 
office.  This is commonly known as a Travel Board hearing.  
The veteran has not been accorded this hearing.  This must be 
done.  

To ensure that the Department of Veterans Affairs (VA) has 
ensured full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule the veteran for 
the requested Travel Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


